            Case
  Fill in this      18-68840-jrs
               information to identify yourDoc
                                            case:48                  Filed 05/30/19 Entered 05/30/19 12:45:51                                Desc Main
                                                                     Document      Page 1 of 12
  Debtor 1              Scottie                   Lamar                 Cousins
                        First Name                Middle Name           Last Name


  Debtor 2
  (Spouse, if filing)   First Name                Middle Name           Last Name                                 X   Check if this is an amended plan, and
                                                                                                                      list below the sections of the plan that
                                                                                                                      have been changed. Amendments to
United States Bankruptcy Court for the Northern District of Georgia
                                                                                                                      sections not listed below will be
                                                                                                                      ineffective even if set out later in this
 Case number            18-68840-JRS                                                                                  amended plan.
  (if known)


                                                                                                       9.1, 3.2, 3.3, 4.4


Chapter 13 Plan
NOTE:                           The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                                in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                                Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                                No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                                As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time
                                to time be amended or superseded.

   Part 1:                 Notices

To Debtor(s):                   This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                                option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                                rulings may not be confirmable.

                                In the following notice to creditors, you must check each box that applies.

To Creditors:                   Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                                Check if applicable.

                                  ■    The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                       § 4.4.
                                You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                                have an attorney, you may wish to consult one.

                                If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                                confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                                otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                                Bankruptcy Rule 3015.

                                To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                                deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                                The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                                controlling, unless the Bankruptcy Court orders otherwise.

                                The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                                not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                                checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                             A limit on the amount of a secured claim, that may result in a partial
                                     § 1.1                                                                                   ■ Included                   Not Included
                                             payment or no payment at all to the secured creditor, set out in § 3.2
                                             Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                     § 1.2                                                                                   ■ Included                   Not Included
                                             security interest, set out in § 3.4

                                     § 1.3   Nonstandard provisions, set out in Part 8                                          Included             ■ Not Included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                          Page 1 of 8
            Case 18-68840-jrs               Doc 48         Filed 05/30/19 Entered 05/30/19 12:45:51                                  Desc Main
                                                           Document      Page 2 of 12
Debtor Scottie Lamar Cousins                                                                Case number 18-68840-JRS

  Part 2:         Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1   Regular Payments to the trustee; applicable commitment period.
        The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
        Check one:      ■   36 months              60 months
        Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

        The debtor(s) will pay           $700.00 per        month      for the applicable commitment period. If the applicable commitment period is 36
        months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
        60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
        the applicable commitment period, no further Regular Payments will be made.

        Check if applicable.
        ■    The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
             reproduced. Insert additional lines as needed for more changes.):

        Beginning on               The Regular Payment                   For the following reason (insert reason for change):
        (insert date):             amount will change to
                                   (insert amount):

                  7/2019                 $800.00 per        month        Progressive Leasing Paid Off


§ 2.2   Regular Payments; method of payment.
        Regular Payments to the trustee will be made from future income in the following manner:
        Check all that apply.
        ■    Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
             amount that should have been deducted.

             Debtor(s) will make payments directly to the trustee.

             Other (specify method of payment):

§ 2.3   Income tax refunds.
        Check one.
             Debtor(s) will retain any income tax refunds received during the pendency of the case.
        ■    Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
             filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
             commitment period for tax years 2018, 2019, 2020                            , the amount by which the total of all of the income tax refunds
             received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
             debtor in this case, “tax refunds received” means those attributable to the debtor.

             Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:




§ 2.4   Additional Payments.
        Check one.
        ■    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5   [Intentionally omitted.]



§ 2.6   Disbursement of funds by trustee to holders of allowed claims.

        (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of allowed
        claims as set forth in §§ 3.2 and 3.3.
        (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse Regular
        Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed claims as follows:
            (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will disburse all
            available funds from Regular Payments in the following order:
               (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                       Page 2 of 8
            Case 18-68840-jrs               Doc 48         Filed 05/30/19 Entered 05/30/19 12:45:51                               Desc Main
                                                           Document      Page 3 of 12
Debtor Scottie Lamar Cousins                                                              Case number 18-68840-JRS
               orders of the Bankruptcy Court;
               (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2; and on
               executory contracts and unexpired leases as set forth in § 6.1; and
               (D) To pay claims in the order set forth in § 2.6(b)(3).
            (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after confirmation, and
            each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All available Regular Payments
            will be distributed to the claims in each paragraph until such claims are paid in full.
               (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
               and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in
               § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
               set forth in § 6.1;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs; and
               (C) To pay claims in the order set forth in § 2.6(b)(3).
            (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in the
            following order:
               (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
               executory contracts and unexpired leases as set forth in § 6.1;
               (D) To pay other Allowed Secured Claims as set forth in § 3.6;
               (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support obligations;
               and
               (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay nonpriority
               unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be disbursed
               during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
               be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro rata to the creditors in the class.
            (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received from the
            debtor(s) as Regular Payments.


  Part 3:        Treatment of Secured Claims

§ 3.1   Maintenance of payments and cure of default, if any.
        Check one.
        ■    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

§ 3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
        Check all that apply.
             None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                             Page 3 of 8
               Case 18-68840-jrs               Doc 48         Filed 05/30/19 Entered 05/30/19 12:45:51                                    Desc Main
                                                              Document      Page 4 of 12
Debtor Scottie Lamar Cousins                                                                   Case number 18-68840-JRS
           ■   The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.
               For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as set out in the
               column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy Court orders otherwise, the value
               of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For
               each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy Rule 3012 and the Chapter 13 General Order to request
               determination of the amount of the secured claim.
               For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. The portion of any allowed
               claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If the amount of a
               creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety as an unsecured claim
               under Part 5 of this plan.
               The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
               amount set out in the column headed Monthly preconfirmation adequate protection payment.
               The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
               of the debtor(s) or the estate(s) until the earlier of:
               (a) payment of the underlying debt determined under nonbankruptcy law, or
               (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under
               11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
        Check Name of creditor                Estimated      Collateral and      Value of        Amount of            Amount of    Interest    Monthly          Monthly
        only if                               amount of      date of purchase    collateral      claims senior to     secured      rate        pre-             post-
        motion                                total claim                                        creditor's claim     claim                    confirmation     confirmation
+       to be                                                                                                                                  adequate         payment
        filed                                                                                                                                  protection
                                                                                                                                               payment

                Capital One Auto Finance        $17,000.00 2014 Kia Optima          $10,000.00               $0.00 $10,000.00            5%            $50.00        $50.00
 -                                                         3/2014                                                                                                   step to
                                                                                                                                                                    $225 on
                                                                                                                                                                    7/2019.
§ 3.3     Secured claims excluded from 11 U.S.C. § 506.

          Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
           ■   The claims listed below were either:
               (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
               personal use of the debtor(s), or
               (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
               These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.
               The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
               amount set out in the column headed Monthly preconfirmation adequate protection payment.
               The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
               (a) payment of the underlying debt determined under nonbankruptcy law, or
               (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under 11 U.S.C.
               § 1328, at which time the lien will terminate and be released by the creditor.
        Name of creditor                Collateral                       Purchase date         Estimated            Interest   Monthly                 Monthly post-
                                                                                               amount of claim      rate       pre-confirmation        confirmation
+                                                                                                                              adequate protection     payment to creditor
                                                                                                                               payment                 by trustee

        Check Into Cash                 2007 Chevy Suburban                     1/2017                $5,000.00           5%                  $50.00                 $50.00
 -                                                                                                                                                                  step to
                                                                                                                                                                    $125 on
                                                                                                                                                                    7/2019
§ 3.4     Lien avoidance.

          Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
               The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
           ■   The judicial liens and/or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which
               the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless the Bankruptcy Court orders otherwise, a judicial lien or security
               interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan.
               The amount of the claim secured by the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the
               extent allowed. The amount, if any, of the claim secured by the judicial lien or security interest that is not avoided will be paid in full as a
               secured claim under the plan to the extent allowed. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
               avoided, provide the information separately for each lien.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                        Page 4 of 8
                Case 18-68840-jrs               Doc 48           Filed 05/30/19 Entered 05/30/19 12:45:51                                 Desc Main
                                                                 Document      Page 5 of 12
Debtor Scottie Lamar Cousins                                                                      Case number 18-68840-JRS
                 Information regarding                Calculation of lien avoidance                                                 Treatment of remaining
                 judicial lien or security                                                                                          secured claim
                 interest



                 Name of creditor                                                                                                   Amount of secured claim after
                                                      a.       Amount of lien                                           $8,853.94   avoidance (line a minus line f)
                 Performance Food Group
                                                      b.       Amount of all other liens                                $9,290.00                          ($9,290.00)
                 Collateral
                 HHG                                  c.    Value of claimed exemptions                                 $4,000.00   Interest rate (if applicable)


                                                      d.       Total of lines a, b, and c                              $22,143.94                            %

                                                      e.       Value of debtor(s) interest in                                       Monthly payment on secured
                                                               property                            -                    $4,000.00   claim


                 Lien identification (such as         f.   Subtract line e from line d                                 $18,143.94
                 judgment date, date of lien
                 recording)
                                                     Extent of exemption impairment
                 Dekalb County State Court Case
                 No. 17A62836-S                      (Check applicable box).

                                                           ■     Line f is equal to or greater than line a.
                                                                 The entire lien is avoided. (Do not complete the next column.)
                                                                 Line f is less than line a.
                                                                 A portion of the lien is avoided. (Complete the next column.)

                 Name of creditor                                                                                                   Amount of secured claim after
                                                      a.       Amount of lien                                           $9,290.00   avoidance (line a minus line f)
                 Vader Servicing
                                                      b.       Amount of all other liens                                $8,853.94                          ($8,853.94)
                 Collateral
                 HHG                                  c.    Value of claimed exemptions                                 $4,000.00   Interest rate (if applicable)


                                                      d.       Total of lines a, b, and c                              $22,143.94                            %

                                                      e.       Value of debtor(s) interest in                                       Monthly payment on secured
                                                               property                            -                    $4,000.00   claim


                 Lien identification (such as         f.   Subtract line e from line d                                 $18,143.94
                 judgment date, date of lien
                 recording)
                                                     Extent of exemption impairment
                 UCC Statement
                                                     (Check applicable box).

                                                           ■     Line f is equal to or greater than line a.
                                                                 The entire lien is avoided. (Do not complete the next column.)
                                                                 Line f is less than line a.
                                                                 A portion of the lien is avoided. (Complete the next column.)

§ 3.5       Surrender of collateral.

            Check one.
                None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
            ■   The debtor(s) elect(s) to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request(s) that,
                upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
                terminated in all respects. Confirmation of the plan results in termination of such stays. Any allowed unsecured claim resulting from the
                disposition of the collateral will be treated in Part 5 below. No payments as to the collateral will be made, and all secured claims based on the
                collateral will not otherwise be treated by the plan.
                 Name of Creditor                                                               Collateral
    +
        -        Capital Asset Recovery                                                         Box Truck



U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                    Page 5 of 8
           Case 18-68840-jrs                 Doc 48         Filed 05/30/19 Entered 05/30/19 12:45:51                                    Desc Main
                                                            Document      Page 6 of 12
Debtor Scottie Lamar Cousins                                                                 Case number 18-68840-JRS

§ 3.6   Other Allowed Secured Claims.

        A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
             5
        of ______%.    Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
        object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
        permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
        applicable.
        If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
        will be treated as an unsecured claim under Part 5 of this plan.
        The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
        (a) payment of the underlying debt determined under nonbankruptcy law, or
        (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
        § 1328, at which time the lien will terminate and be released by the creditor.



  Part 4:        Treatment of Fees and Priority Claims

§ 4.1   General.

        Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
        of whether it is listed in § 4.4.
§ 4.2   Trustee's fees.

        Trustee's fees are governed by statute and may change during the course of the case.

§ 4.3   Attorney's fees.

        (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
        $_____________.
             3,485.00     The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
        22-2017 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

        (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
        forth in the Chapter 13 Attorney's Fees Order.

        (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in § 4.3(a)
        above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.

        (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
        § 4.3(a).

                                                                                                               400.00
        (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $_____________     per month from Regular
        Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

        (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                             2,500.00
        the amount of $____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the
        debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the
        stated amount or the maximum amount to the attorney, whichever is less.

        (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
              2,500.00
        $_____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
        the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
        14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
        Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

        (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
        from the funds available, any allowed fees, expenses, and costs that are unpaid.

        (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any allowed
        fees, expenses, and costs that are unpaid.


§ 4.4   Priority claims other than attorney's fees.
            None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

        (a) Check one.
            The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or reproduced.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                  Page 6 of 8
                Case 18-68840-jrs              Doc 48         Filed 05/30/19 Entered 05/30/19 12:45:51                                 Desc Main
                                                              Document      Page 7 of 12
Debtor Scottie Lamar Cousins                                                                  Case number 18-68840-JRS
            ■   The debtor(s) has/have domestic support obligations as set forth below. The debtor(s) is/are required to pay all post-petition domestic support
                obligations directly to the holder of the claim.

                 Name and address of creditor:             Name and address of child support                    Estimated amount of        Monthly plan payment
    +                                                      enforcement agency entitled to § 1302(d)(1)
                                                           notice
                                                                                                                claim


                 Shandra North                             Division of Child Support Services                                 $17,000.00                     $50.00
                 634 N Aycock Street                       Attn: Bankruptcy Department                                                                      step to
                                                                                                                                                            $375 on
        -        Carrollton, GA 30117                      102 College Street
                                                           Carrollton, GA 30117                                                                             7/2019



            (b) The debtor(s) has/have priority claims other than attorney's fees and domestic support obligations as set forth below:

                 Name and address of creditor:                                                                             Estimated amount of claim
    +
        -        Georgia Department of Revenue                                                                                                              $519.00


  Part 5:           Treatment of Nonpriority Unsecured Claims
§ 5.1       Nonpriority unsecured claims not separately classified.
            Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
            receive:
            Check one.
            ■   A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                A pro rata portion of the larger of (1) the sum of $___________ and (2) the funds remaining after disbursements have been made to all other
                creditors provided for in this plan.
                The larger of (1) ______% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
                made to all other creditors provided for in this plan.
                100% of the total amount of these claims

            Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
            allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
            debtor(s), and other priority claims under Part 4.

§ 5.2       Maintenance of payments and cure of any default on nonpriority unsecured claims.
            Check one.
            ■   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

§ 5.3       Other separately classified nonpriority unsecured claims.
            Check one.
            ■   None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6:           Executory Contracts and Unexpired Leases

§ 6.1       The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
            and unexpired leases are rejected.

            Check one.
                None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
            ■   Assumed items. Current installment payments will be disbursed directly by the debtor(s). Arrearage payments will be disbursed by the
                trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

                 Name of creditor                            Description of leased property or executory          Estimated                  Monthly
                                                             contract                                             amount of                  postconfirmation
    +                                                                                                             arrearage                  payment to cure
                                                                                                                                             arrearage

        -        Progressive Leasing                         Furniture Lease                                                     $1,136.58                   $20.00




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                 Page 7 of 8
                Case 18-68840-jrs             Doc 48        Filed 05/30/19 Entered 05/30/19 12:45:51                               Desc Main
                                                            Document      Page 8 of 12
Debtor Scottie Lamar Cousins                                                               Case number 18-68840-JRS

        -        IH6 Property Group                        Home Lease                                                          $4,575.00                $100.00


  Part 7:           Vesting of Property of the Estate

§ 7.1       Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in the
            debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
            completion of payments by the debtor(s).

  Part 8:           Nonstandard Plan Provisions

§ 8.1       Check “None” or list Nonstandard Plan Provisions.
            ■   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


  Part 9:           Signatures

§ 9.1       Signatures of Debtor(s) and Attorney for Debtor(s).
            The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


            /s/ Scottie Lamar Cousins
            Signature of debtor 1 executed on 5/30/2019                                    Signature of debtor 2 executed on
                                              MM / DD / YYYY                                                                    MM / DD / YYYY

            2916 Noah Drive, Acworth, GA 30101
            Address                                        City, State, ZIP code           Address                                         City, State, ZIP code



            /s/ Dan Saeger                                                                Date:   5/30/2019
            Signature of attorney for debtor(s)                                                   MM / DD / YYYY



            Saeger & Associates, LLC                                                       706 S Thornton Ave Ste D, Dalton, GA 30720
            Firm                                                                           Address                                    City, State, ZIP code


By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                              Page 8 of 8
Case 18-68840-jrs       Doc 48    Filed 05/30/19 Entered 05/30/19 12:45:51        Desc Main
                                  Document      Page 9 of 12



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


IN RE:                                               CASE NO. 18-68840-JRS

SCOTTIE LAMAR COUSINS                                CHAPTER 13
DEBTOR




                                   CERTIFICATE OF SERVICE

  I certify that true and correct copies of the Amended Chapter 13 Plan have been served
upon the following by placing same in an envelope with adequate First Class postage affixed
and depositing same in the United States Mail addressed for delivery to:



         Chapter 13 Trustee
         Nancy J. Whaley
         Suntrust Plaza Garden Offices
         303 Peachtree Center Ave, Suite 120
         Atlanta, GA 30303

         DEBTOR
         Scottie Lamar Cousins
         3830 Rice Pointe
         Decatur, GA 30034

         And all creditors on the attached matrix.




Dated: May 30, 2019

/s/ Dan Saeger
Dan Saeger, Attorney for the Debtor
Georgia Bar No. 680628
Rickman & Associates, PC
706 S. Thornton Ave, Suite D
Dalton, Georgia 30720
678-500-9546
Label Matrix for Case    18-68840-jrs
                  local noticing               Doc 48Capital
                                                         Filed
                                                             One05/30/19
                                                                 Auto Finance Entered 05/30/19 12:45:51
                                                                                                ADT          Desc Main
113E-1                                                  Document          Page
                                                    4515 N Santa Fe Ave. Dept. APS 10 of 12     1 Town Center Rd
Case 18-68840-jrs                                    Oklahoma City, OK 73118-7901              Boca Raton, FL 33486-1039
Northern District of Georgia
Atlanta
Mon Apr 8 17:06:32 EDT 2019
AFB T A Division of Synovus                          ASHER Collection Svcs.                    Capital Asset Recovery, LLC
150 W Hancock Ave                                    4524 Southlake Pkwy # 15                  PO Box 192585
Athens, GA 30601-2726                                Hoover, AL 35244-3271                     Dallas, TX 75219-8523



Capital One Auto Finance, a division of Capi         Capital One Bank                          Capital One, N.A.
4515 N Santa Fe Ave. Dept. APS                       PO Box 30281                              c/o Becket and Lee LLP
Oklahoma City, OK 73118-7901                         Salt Lake City, UT 84130-0281             PO Box 3001
                                                                                               Malvern PA 19355-0701


Cash Express, LLC                                    Check into Cash                           Cintas
345 South Jefferson Avenue, Suite 300                1133 N Glenwood Ave                       505 Airport Rd
Cookeville, TN 38501-3456                            Dalton, GA 30721-2623                     Chattanooga, TN 37421-3514



Cisco                                                Coca Cola                                 Scottie Lamar Cousins
2225 Riverdale Rd                                    2111 W Shepherd Rd                        PO Box 2236
College Park, GA 30337-5111                          Chattanooga, TN 37421-2315                Jonesboro, GA 30237-2236



Credit One Bank                                      DSRM National Bank                        Dalton Food and Tobacco
PO Box 98872                                         PO Box 631                                601 N Glenwood Ave
Las Vegas, NV 89193-8872                             Amarillo, TX 79105-0631                   Dalton, GA 30721-2816



Division of Child Support Services                   Division of Child Support Services        Employee Solutions
2910 Miller Road                                     Attn: Bankruptcy Dept.                    1011 Abutment Rd
Suite 100                                            102 College St                            Dalton, GA 30721-4680
Decatur, GA 30035-4264                               Carrollton, GA 30117-3137


Family Check Cashing                                 Fedloan Servicing                         First Premier Bank
1317 Decatur Pike                                    PO Box 60610                              3820 N Louise Ave
Athens, TN 37303-2417                                Harrisburg, PA 17106-0610                 Sioux Falls, SD 57107-0145



(p)GEORGIA DEPARTMENT OF REVENUE                     Georgia Power                             Georgia Power Company
COMPLIANCE DIVISION                                  96 Annex                                  2500 Patrick Henry Pkwy
ARCS BANKRUPTCY                                      Atlanta, GA 30396-0001                    BIN 80003
1800 CENTURY BLVD NE SUITE 9100                                                                McDonough, GA 30253-4298
ATLANTA GA 30345-3202

Ginnys                                               Gordon Food Service                       Harbor Touch
PO Box 2825                                          1500 N River Rd                           2202 N Irvine St.
Monroe, WI 53566-8025                                Lithia Springs, GA 30122-3896             Allentown, PA 18109-9554
                Case
(p)INTERNAL REVENUE     18-68840-jrs
                    SERVICE                    Doc 48Invitation
                                                          FiledHomes
                                                                 05/30/19 Entered 05/30/19 12:45:51      Desc Main
                                                                                            Kohl’s Dept Store
CENTRALIZED INSOLVENCY OPERATIONS                        Document
                                                     1717 Main St Ste 2000 Page 11 of 12    PO Box 3115
PO BOX 7346                                          Dallas, TX 75201-4657                   Milwaukee, WI 53201-3115
PHILADELPHIA PA 19101-7346


LVNV Funding, LLC its successors and assigns         Ladonya M. Horton                       MERRICK BANK
assignee of FNBM, LLC                                2910 Miller Road                        Resurgent Capital Services
Resurgent Capital Services                           Suite 100                               PO Box 10368
PO Box 10587                                         Decatur, GA 30035-4264                  Greenville, SC 29603-0368
Greenville, SC 29603-0587

Macys DSNB                                           Market Grocery                          Merrick Bank
PO Box 8218                                          PO Box 397                              PO Box 9201
Mason, OH 45040-8218                                 Forest Park, GA 30298-0397              Old Bethpage, NY 11804-9001



Mid America Bank & Trust                             NAVIENT                                 NAVIENT CFC
5109 S Broadband Ln                                  C/O Navient Solutions, LLC.             C/O Navient Solutions, LLC.
Sioux Falls, SD 57108-2208                           PO BOX 9640                             PO BOX 9640
                                                     Wilkes-Barre, PA 18773-9640             Wilkes-Barre, PA 18773-9640


NAVIENT PC TRUST                                     NPRTO Georgia, LLC                      Navient
C/O Navient Solutions, LLC.                          256 West Data Drive                     PO Box 9655
PO BOX 9640                                          Draper, UT 84020-2315                   Wilkes Barre, PA 18773-9655
Wilkes-Barre, PA 18773-9640


Payline                                              Performance Food Group                  (p)PORTFOLIO RECOVERY ASSOCIATES LLC
225 W Wacker Dr                                      Simpson, Uchitel & Wilson, LLP          PO BOX 41067
Chicago, IL 60606-1260                               PO Box 550105                           NORFOLK VA 23541-1067
                                                     Atlanta, GA 30355-2605


Premier Bankcard, Llc                                Progressive Leasing                     Robert Scott Rickman
Jefferson Capital Systems LLC Assignee               256 W Data Dr                           Rickman & Associates, PC
Po Box 7999                                          Draper, UT 84020-2315                   Suite 200
Saint Cloud Mn 56302-7999                                                                    1755 North Brown Road
                                                                                             Lawrenceville, GA 30043-8196

Royal Wholesale Foods                                Dan Saeger                              Daniel R. Saeger
4450 Business Park Ct SW                             Saeger & Associates, LLC                Rickman & Associates, P.C.
Lilburn, GA 30047-2974                               Suite D                                 706 S Thornton Ave. Ste. D
                                                     706 S Thornton Ave                      Dalton, GA 30720-8212
                                                     Dalton, GA 30720-8212

Scottie Lamar Cousins                                Shandra North                           Southerland’s Food Service
801 East 12th Street                                 634 N Aycock St                         PO Box 786
Chattanooga, TN 37403-3208                           Carrollton, GA 30117-2930               Forest Park, GA 30298-0786



State Court of DeKalb County                         Sysco Atlanta, LLC                      THS Food Service
556 N McDonough St                                   2225 Riverdale Rd.                      801 E 12th St
Decatur, GA 30030-3355                               College Park, GA 30337-5121             Chattanooga, TN 37403-3208
THS Food Service Case   18-68840-jrs
                 Distributor                Doc 48THS Foodservice
                                                       Filed 05/30/19 Entered 05/30/19 12:45:51      Desc
                                                                                        U.S. Department       Main
                                                                                                        of Education
801 E. 12th Street                                    Document
                                                  801 East 12th Street Page 12 of 12    C/O FedLoan Servicing
Chattanooga, TN 37403-3208                           Chattanooga, TN 37403-3208                           P.O. Box 69184
                                                                                                          Harrisburg PA 17106-9184


United States Attorney                               University of West Georgia                           Vader Servicing
Northern District of Georgia                         1601 Maple St                                        5 W 37th St Fl 2
75 Ted Turner Drive SW, Suite 600                    Carrollton, GA 30118-0001                            New York, NY 10018-5385
Atlanta GA 30303-3309


Vader Servicing, LLC                                 Varius Holdings, LLC                                 Brandi Nicole Wade
Everest Business Funding                             PO BOX 1931                                          O’Kelley & Sorohan Attorneys at Law LLC
8200 N.W. 52nd Terrace, Suite 200                    Burlingame, CA 94011-1931                            Suite 375
Doral, FL 33166-7852                                                                                      2170 Satellite Blvd,
                                                                                                          Duluth, GA 30097-4983

Nancy J. Whaley                                      Whitfield County Magistrate Court
Nancy J. Whaley, Standing Ch. 13 Trustee             Attention: Civil Clerk
303 Peachtree Center Avenue                          PO Box 368
Suite 120, Suntrust Garden Plaza                     Dalton, GA 30722-0368
Atlanta, GA 30303-1216



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department of Revenue                        Internal Revenue Service                             Portfolio Recovery Associates, LLC
1800 Century Blvd NE                                 Attn: Centralized Insolvency Operation               POB 41067
Atlanta, GA 30345-3202                               PO Box 21126                                         Norfolk VA 23541
                                                     Philadelphia, PA 19114-0326




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Harbor Touch2202 N Irvine St.Allentown, PA        (u)IH6 Property Georgia, LP                          (u)Scottie Cousins 18-68840




(d)Nancy J. Whaley                                   End of Label Matrix
Nancy J. Whaley, Standing Ch. 13 Trustee             Mailable recipients    70
303 Peachtree Center Avenue                          Bypassed recipients     4
Suite 120, Suntrust Garden Plaza                     Total                  74
Atlanta, GA 30303-1216
